Citation Nr: 0513659	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1964 
to August 1968.  

This appeal originates from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for hearing loss.  
The veteran has perfected an appeal of that decision.  

In January 2005, the veteran appeared at a hearing before the 
Board conducted at the RO before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file, and the appeal is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran has right ear hearing loss by VA standards; 
he does not have left ear hearing loss by VA standards.  

3.  The most probative medical evidence attributes the 
veteran's right ear hearing loss to his noise exposure in 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2004).  

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law prior to the 
veteran's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection for the disorder at issue, the veteran 
clearly identified the disability in question, the benefits 
sought, and the bases for the claim.  The claim appeared 
substantially complete on its face. 

The RO has analyzed the veteran's claims under the current 
standard of review.  See the November 2003 rating decision 
and January 2004 statement of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, the RO has adjudicated the issue listed above 
based on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, a letter from the 
RO dated in April 2003 and the January 2004 statement of the 
case, specifically advised the veteran of his rights and 
responsibilities under the VCAA.  The veteran was advised 
that there was no evidence of the claimed disorder in 
service, and no competent medical evidence that related the 
disorder to service.  

In the foregoing letter from the RO and the statement of the 
case, the veteran was advised what evidence he should submit 
and that VA would assist him in obtaining that evidence.  The 
veteran was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
November 2003 rating decision and January 2004 statement of 
the case.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the 
January 2004 statement of the case, including during the 
context of his hearing before the Board, the veteran has 
given no indication that there may be additional evidence 
available.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided such an examination in October 2003 that 
specifically addressed the underlying issue now under appeal, 
whether the veteran has a hearing disorder that can be 
associated with service.

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the April 2003 letter from the 
RO, which indicated that the veteran should respond within 30 
days.  

However, it is noteworthy that additional efforts were made 
to obtain evidence as recently as October 2003, long after 
the foregoing 30 day response period of the April 2003 
letter.  It is also most significant to note that there has 
been no indication of the existence of additional pertinent 
evidence that has not been obtained.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the veteran nor the veteran's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the CAVC 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision regarding service 
connection was made in August 2003, following the April 2003 
VCAA notice, and was thus in compliance with that aspect of 
Pelegrini II.   

The decision in Pelegrini II also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence, and he has been 
repeatedly notified that he should provide or identify 
any and all evidence relevant to the claims.  Moreover, 
in the April 2003 VCAA letter to the veteran, the RO 
requested that the veteran send any medical reports in 
his possession.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the veteran covering all content requirements is harmless. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims.  

Analysis

The veteran contends that his hearing loss is related to 
service, and specifically, to the persistent acoustic trauma 
he experienced while working in aircraft maintenance and 
during weapons training.  Establishing service connection for 
a disability requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  
In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for sensorineural hearing loss 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the veteran to compensation or pension 
benefits certain criteria must be met.  Under 38 C.F.R. 
§ 3.385 (2004), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for hearing loss in service.  The records 
document that the veteran did undergo periodic audiometric 
testing.  These tests were interpreted by a VA audiologist 
who had reviewed the veteran's service medical records in 
conjunction with the October 2003 VA audiometric examination.  
She explained that with only slight exception, the in-service 
audiograms in August 1964, September 1966, November 1967, and 
July 1968, revealed normal hearing at 500 to 4,000 Hertz, but 
with moderate hearing loss at 6,000 Hertz, in the right ear.  
They also revealed normal hearing at 500 to 6,000 Hertz in 
the left ear.  The VA audiologist explained that the only 
exceptions to these findings were that the veteran's hearing 
was slightly worse at 6,000 Hertz in the right ear in the 
November 1967 examination, but then slightly better at 6,000 
Hertz in the July 1968 separation examination, showing only 
mild hearing loss versus the moderate hearing loss shown upon 
entry into service in August 1964.  

There were no treatment records dated within the first post-
service year.  The report of a VA examination in November 
1969 indicated that the veteran's ears were normal, however, 
there was no assessment regarding hearing loss.  

The initial post-service documentation of hearing loss is 
found in a VA outpatient audiology treatment report dated in 
January 2003, wherein testing revealed normal hearing through 
500 Hertz, but mild to severe sensorineural hearing loss 
above 500 Hertz in the right ear; and normal hearing through 
3,000 Hertz, but mild to moderate sensorineural hearing loss 
in the left ear.  The report explained that testing revealed 
that the veteran had a "slight asymmetry which can be 
explained by [the veteran's] history of gunfire and plane 
engine noise."  

Upon VA audiology examination in October 2003, it was noted 
that the veteran's claims file and military medical records 
were reviewed.  The report interpreted the veteran's 
audiometric testing in service as noted above.  The 
audiologist outlined the veteran's medical history and his 
history of hazardous noise exposure.  The noise exposure from 
aircraft and weapons in service were outlined in detail.  
Post-service noise exposure was set out and was said to 
include lawn and landscaping tools with the use of ear 
protection, and auto repair without ear protection.  
Audiometric studies revealed puretone thresholds of 30, 30, 
70, and 70 decibels in the right ear and 15, 15, 20, and 20 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 50 and in the left ear was 18.  Speech discrimination 
ability was 94 percent, bilaterally.  The diagnoses were mild 
to severe sensorineural hearing loss in the right ear, and 
normal hearing in the left ear.  The audiologist opined that, 
according to a review of the veteran's military audiometric 
records, his hearing was not damaged in either ear during 
service.  It was opined further, that the hearing loss that 
the veteran now occurred after discharge from military 
service.  

The Board finds that, with resolution of doubt in the 
veteran's favor, a grant of service connection for right ear 
hearing loss is warranted.  However, service connection for 
left ear hearing loss may not be granted.  

Specifically, the Board observes that the veteran has not 
satisfied the criteria for impaired hearing of the left ear 
in accordance with 38 C.F.R. § 3.385 because none of his 
auditory thresholds in the left ear, from 1000 Hertz through 
4000 Hertz, was 26 decibels or greater.  Hence, he does not 
currently have a hearing loss disability in his left ear by 
VA standards.  As noted above, in the absence of proof of a 
present disorder, service connection cannot be established.  
See Rabideau, Brammer, supra.  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss.  See Gilbert, 
supra.  

In contrast, the veteran has satisfied the criteria for 
impaired hearing in the right ear in accordance with 
38 C.F.R. § 3.385 because all four of his auditory thresholds 
in the right ear were greater than 26 decibels from 1000 
Hertz through 4000 Hertz.  Therefore, he has a hearing loss 
disability in the right ear by VA standards.  In January 
2003, a VA audiologist opined that the slight asymmetry in 
the veteran's hearing loss could be explained by his history 
of noise exposure from planes and gunfire in service.  While 
this statement was made based on the veteran's assertions of 
his noise exposure, the Board finds that those assertions are 
credible because they are consistent with his duties as a 
flight engineer.  Consequently, the Board finds that the 
veteran's currently diagnosed right ear hearing loss is 
attributable to, at least in part, the acoustic trauma he 
experienced in service.  Therefore, service connection for 
right ear hearing loss is warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  

The Board observes that the subsequent opinion provided by a 
VA audiologist in October 2003 stated that the veteran's 
hearing loss occurred after his discharge from service.  
However, as discussed above, service connection for hearing 
loss is not precluded by VA regulations simply because it is 
diagnosed after discharge from service.  The October 2003 
examiner did not delineate any other factors that may have 
caused the veteran's hearing loss, despite acknowledging that 
the veteran was exposed to acoustic trauma in service and did 
have tinnitus as a result of that acoustic trauma.  Hence, 
the Board has accorded this opinion less probative value than 
the one provided in January 2003.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (It is the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.); 
Bloom v. West, 12 Vet. App. 185, 187 (1999).(The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for left ear hearing loss 
is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


